
	

113 HRES 563 IH: Expressing support for designation of May as “National Asthma and Allergy Awareness Month”.
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 563
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Ms. Shea-Porter (for herself, Mr. Engel, Mr. Cassidy, Ms. Jackson Lee, Mr. Grijalva, Mr. Johnson of Georgia, Ms. Clarke of New York, Mr. Vargas, Mr. Cárdenas, Mr. Cartwright, Mr. Serrano, Mr. Bishop of Georgia, Ms. Brown of Florida, Ms. Kuster, and Mr. Price of North Carolina) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of May as National Asthma and Allergy Awareness Month.
	
	
		Whereas 7,100,000, or 9.5 percent, of children in the United States currently have asthma, and that
			 percentage has risen steadily since the 1980s;
		Whereas 25,000,000, or 1 in 12, people in the United States have asthma, and the numbers are
			 increasing each year;
		Whereas on average, in 2008 children missed 4 days of school and adults missed 5 days of work
			 because of asthma;
		Whereas asthma is the most common noncommunicable disease among children;
		Whereas 1,800,000 individuals per year visit emergency departments because of asthma’s effects;
		Whereas asthma costs the United States about $3,300 in medical expenses per person with asthma each
			 year from 2002 to 2007;
		Whereas medical expenses associated with asthma increased from $48,600,000,000 in 2002 to
			 $50,100,000,000 in 2007;
		Whereas fewer than half of people with asthma report being taught how to avoid triggers, which are
			 key to the prevention of asthma attacks;
		Whereas asthma is a manageable disease; and
		Whereas May would be an appropriate month to designate as National Asthma and Allergy Awareness Month: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports the designation of National Asthma and Allergy Awareness Month;
			(2)encourages awareness of the prevalence of asthma and allergies, including heightened prevalence
			 among women, minority, and urban demographics;
			(3)recognizes and salutes health care professionals who treat asthma and allergy-related health
			 issues;
			(4)recognizes and salutes researchers working to identify asthma and allergy cures;
			(5)recognizes and reaffirms commitment to public education about asthma and allergy treatment and
			 symptoms and to advancing care for both asthma and allergy conditions; and
			(6)supports investment in researching the prevention, treatment, and eradication of asthma.
			
